           Case 1:19-cv-09081-LGS Document 5 Filed 11/12/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ X

JONATHON HUMBERT,                                 :
                                                  :
                                                         CASE NO.: 1:19-cv-09081-LGS
                     Plaintiff,                   :
                                                  :
          v.                                      :
                                                  :
GANNETT CO. INC., JOHN JEFFRY LOUIS,              :
PAUL BASCOBERT, JOHN E. CODY,                     :
STEPHEN     W.     COLL,    DONALD                :
FELSINGER, LILA INBRAHIM, LARRY                   :
KRAMER, DEBRA A. SANDLER, CHLOE                   :
SLADDEN, and ROBERT J. DICKEY,                    :
                                                  :
               Defendants
-------------------------------------- X

                                   NOTICE OF DISMISSAL

        Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

Dated: November 12, 2019                              Respectfully Submitted,

                                                      MONTEVERDE & ASSOCIATES PC

                                                      /s/ Juan E. Monteverde____________
                                                      Juan E. Monteverde (JM-8169)
OF COUNSEL:                                           The Empire State Building
ADEMI & O’REILLY, LLP                                 350 Fifth Avenue, Suite 4405
Guri Ademi                                            New York, New York 10118
Jesse Fruchter                                        Tel: 212-971-1341
3620 East Layton Avenue                               Fax: 212-202-7880
Cudahy, Wisconsin 53110
Tel: (414) 482-8000                                   Attorney for Plaintiff
Fax: (414) 482-8001
Email: gademi@ademilaw.com
jfruchter@ademilaw.com

Attorney for Plaintiff
